DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

EXPERT INSPECTIONS, LLC d/b/a ITEST d/b/a MOLDEXPERT.COM
           a/a/o TIMOTHY and TRACY JOHNSTONE,
                        Appellants,

                                    v.

           STATE FARM FLORIDA INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-520

                              [May 19, 2021]

   Non-final appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; John Hurley, Judge; L.T. Case Nos. CONO19-
011189 and CACE20006041.

   Chad A. Barr and Dalton L. Gray of Law Office of Chad A. Barr, P.A.,
Altamonte Springs, for appellant.

   Paulo Lima and Elizabeth Russo of Russo Appellate Firm, Miami,
Michael Feiner and Sam Levine of Steinger, Greene & Feiner, Fort
Lauderdale, and Michael Simon of Simon, Reed & Salazar, P.A., Miami, for
appellee.

PER CURIAM.

   Affirmed. See Caceres v. Merco Grp. of Palm Beaches, 230 So. 3d 1031
(Fla. 3d DCA 2019).

CIKLIN, FORST and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.